

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 26,
2007, among Fushi International, Inc., a Nevada corporation (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto as Annex A and
identified on the signature pages hereto (each, an “Investor” and collectively,
the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Regulation
D promulgated thereunder, the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Applicable Law” has the meaning set forth in Section 3.1(h).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“Charter Documents” has the meaning set forth in Section 3.1(h).
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 

--------------------------------------------------------------------------------



 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
"Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the
date hereof, between the Company, Roth Capital Partners, LLC and the escrow
agent (the “Escrow Agent”) identified therein, in the form of Exhibit B hereto.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.006 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Dalian Fushi” means Dalian Fushi Bimetallic Manufacturing Co., Ltd., a limited
liability company organized under the laws of the PRC.
 
“Disclosure Materials” means the SEC Reports, together with the Disclosure
Schedules attached as Exhibit C to this Agreement.
 
“Disclosure Schedules” means the disclosure schedules attached hereto as Exhibit
C.
 
“Effective Date” means the date that the initial Registration Statement required
by Section 2(a) of the Registration Rights Agreement is first declared effective
by the Commission.
 
“Environmental Laws” has the meaning set forth in Section 3.1(x).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FHI” means Fushi Holdings, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company.
 
“Financial Statements” has the meaning set forth in Section 3.1(r)(i).
 
“FCPA” has the meaning set forth in Section 3.1(z).
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Authority” has the meaning set forth in Section 3.1(h).
 
2

--------------------------------------------------------------------------------


 
 
“Group Companies” means, collectively, the Company and its Subsidiaries
(including FHI, the WFOE and Dalian Fushi).
 
“Intellectual Property” has the meaning set forth in Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Material Adverse Change” has the meaning set forth in Section 3.1(r)(ii).
 
“Material Adverse Effect” has the meaning set forth in Section 3.1(c).
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(ee).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“OFAC” has the meaning set forth in Section 3.1(dd).
 
“Outside Date” means the thirtieth calendar day following the date of this
Agreement.
 
“PFIC” has the meaning set forth in Section 3.1(cc).
 
“Permits” has the meaning set forth in Section 3.1(l).
 
“Per Share Purchase Price” equals $14.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.
 

3

--------------------------------------------------------------------------------



 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(a).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1.02 of
Regulation S-X promulgated by the Commission under the Exchange Act. 
 
“Tax” has the meaning set forth in Section 3.1(o).
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 

4

--------------------------------------------------------------------------------



 
“WFOE” means Fushi International (Dalian) Bimetallic Cable Co., Ltd., a
wholly-owned subsidiary of FHI, incorporated under the laws of the PRC.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount. The Closing shall take place at
the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104
on the Closing Date or at such other location or time as the parties may agree.
 
2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i) a certificate evidencing a number of Shares equal to such Investor’s
Investment Amount divided by the Per Share Purchase Price, registered in the
name of such Investor;
 
(ii) the legal opinion of Guzov Ofsink, LLC, Company counsel, in agreed form,
addressed to the Investors;
 
(iii) the Registration Rights Agreement, duly executed by the Company; and
 
(iv) the Closing Escrow Agreement, and each other Transaction Document to be
executed prior to Closing, duly executed by all parties thereto.
 
(b) At the Closing, each Investor shall deliver or cause to be delivered the
following (the “Investor Deliverables”):
 
(i) Unless otherwise agreed to by the Company and Roth Capital Partners, LLC, to
the Escrow Agent, for deposit and disbursement in accordance with the Closing
Escrow Agreement, its Investment Amount, in immediately available funds, by wire
transfer to an account designated in writing by the Escrow Agent for such
purpose; and
 
(ii) to the Company, the Registration Rights Agreement and each other
Transaction Document to be executed by such Investor at or prior to Closing,
duly executed by such Investor.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company. The Company represents and
warrants to the Investors that, except as set forth in the Disclosure Schedules
attached hereto as Exhibit C which exceptions shall be deemed to part of the
representations and warranties made hereunder, the following representations and
warranties are true and correct as of the date hereof.
 

5

--------------------------------------------------------------------------------



 
(a) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a), 13(c) or 15(d) thereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of the date of filing, in the case
of SEC Reports filed pursuant to the Exchange Act (and to the extent such SEC
Report was amended, then as of the date of filing of such amendment), and as of
the date of effectiveness in the case of SEC Reports filed pursuant to the
Securities Act (and to the extent such SEC Report was amended, then as of the
date of effectiveness of such amendment), the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the SEC Reports, as of the date of
filing, in the case of SEC Reports filed pursuant to the Exchange Act (and to
the extent such SEC Report was amended, then as to the date of filing of such
amendment), and as of the date of effectiveness in the case of SEC Reports filed
pursuant to the Securities Act (and to the extent such SEC Report was amended,
then as of the date of effectiveness of such amendment), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Except as
disclosed in Schedule 3.1(a) of the Disclosure Schedule, the financial
statements of the Company included in the SEC Reports have been prepared in
accordance with the applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements, the notes
thereto or in Schedule 3.1(a) of the Disclosure Schedule, and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial condition, results of
operations and cash flows of the Company and its consolidated subsidiaries as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(b) Ownership of Shares of Subsidiaries; Affiliates. Except as set forth in
Schedule 3.1(b), the Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. Except as disclosed in the SEC Reports or in
Schedule 3.1 (b), the Company owns, directly or indirectly, all of the capital
stock of each Subsidiary free and clear of any and all Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights.
 

6

--------------------------------------------------------------------------------



 
(c) Organization. Each of the Group Companies (i) has been duly organized, is
validly existing and is in good standing under the laws of its jurisdiction of
organization, (ii) has all requisite power and authority to carry on its
business and to own, lease and operate its properties and assets, and (iii) is
duly qualified or licensed to do business and is in good standing as a foreign
corporation or limited liability company, as the case may be, authorized to do
business in each jurisdiction in which the nature of such business or the
ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Group Companies, taken as a whole, (B) the ability of the
Group Companies to perform their respective obligations under any Transaction
Document or (C) the validity of any of the Transaction Documents or the
consummation of any of the transactions contemplated therein (each, a “Material
Adverse Effect”).
 
(d) Capitalization and Voting Rights.
 
(i) Capital Stock. The authorized capital of the Company consists, immediately
prior to the Closing, of (i) One Hundred Million (100,000,000) shares of Common
Stock, of which 22,382,225 shares are issued and outstanding immediately prior
to the Closing, and (ii) Five Million (5,000,000) shares of preferred stock with
no shares of preferred stock outstanding.
 
(ii) Issued Shares. As at the date hereof and immediately prior to the Closing,
the aggregate number of shares of Common Stock issued and which are issuable
pursuant to any exercise, conversion, exchange, subscription or otherwise in
connection with any warrants, options (including pursuant to the Company’s stock
option plan), convertible securities or any agreement to sell or issue Common
Stock or securities which may be exercised, converted or exchanged for Common
Stock (collectively, “Fully-Diluted”) is set forth on Schedule 3.1(d)(ii). All
of the issued and outstanding shares of each of the Group Company’s shares as of
the Closing are duly authorized, validly issued, fully paid and non-assessable,
were issued in accordance with the registration or qualification provisions of
the Securities Act and any relevant blue sky laws of the United States of
America or pursuant to valid exemptions therefrom and were issued in compliance
with other applicable laws (including, without limitation, applicable PRC laws,
rules and regulations) and are not subject to any rescission right or put right
on the part of the holder thereof nor does any holder thereof have the right to
require the Company to repurchase such share capital.
 
(iii) Voting and other Agreements. Except as set forth in the SEC Reports or on
Schedule 3.1(d)(iii) of the Disclosure Schedule, there are no outstanding (A)
options, warrants or other rights to purchase from any Group Company, (B)
agreements, contracts, arrangements or other obligations of any Group Company to
issue, or (C) other rights to convert any obligation into or exchange any
securities for, in the case of each of clauses (A) through (C), shares of
capital stock of, or other ownership or equity interests in, any Group Company.
The Company is not a party or subject to any agreement or understanding, and, to
the Company’s knowledge after due inquiry, there is no agreement or
understanding with any Person that affects or relates to (i) the voting or
giving of written consents with respect to any security of the Company
(including, without limitation, any voting agreements, voting trust agreements,
shareholder agreements or similar agreements) or the voting by a director of the
Company or (ii) the sale, transfer or other disposition with respect to any
security of the Company.
 

7

--------------------------------------------------------------------------------



 
(iv) The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the 12 months preceding the date hereof, received notice from the
Trading Market to the effect that the Company is not in compliance with the
requirements of the Trading Market. The Company is, and expects to be, in
compliance with all of the listing requirements of the Trading Market in the
foreseeable future.
 
(e) No Registration Rights. Except as set forth on Schedule 3.1(e), no holder of
securities of any of the Group Companies is or will be entitled to have any
registration rights with respect to such securities.
 
(f) Authorization. The Company has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by each of the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its Board or Directors or its stockholders in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(g) Valid Issuance of Shares. The Shares have been duly and validly authorized
for issuance by the Company, and when issued pursuant to the terms of this
Agreement, will be validly issued, fully paid and non-assessable, not subject to
any preemptive or similar rights, free from all taxes, Liens, charges and
security interests with respect to the issuance thereof and free of restrictions
on transfer other than as expressly contemplated by the Transaction Documents.
The Company’s stockholders have no preemptive rights with respect to the Shares
and except as set forth on Schedule 3.1(g) the issuance of the Shares is not
subject to any rights of first refusal.
 
(h) Compliance with Instruments. None of the Group Companies is in violation of
its respective certificate of incorporation, by-laws or other organizational
documents (the “Charter Documents”). None of the Group Companies is, nor does
any condition exist (with the passage of time or otherwise) that could
reasonably be expected to cause any of the Group Companies to be, (i) in
violation of any statute, rule, regulation, law or ordinance, or any judgment,
decree or order applicable to any of the Group Companies or any of their
properties (collectively, “Applicable Law”) of any United States federal, state,
PRC national, provincial, local or other governmental authority, governmental or
regulatory agency or body, court, arbitrator or self-regulatory organization of
applicable jurisdictions, domestic or foreign (each, a “Governmental
Authority”), or (ii) in breach of or in default under any bond, debenture, note
or other evidence of indebtedness, indenture, mortgage, deed of trust, lease or
any other agreement or instrument to which any of them is a party or by which
any of them or their respective property is bound (collectively, “Applicable
Agreements”), other than in each of clause (i) and (ii) such violations,
breaches or defaults that (a) are disclosed in the SEC Reports or in Schedule
3.1(h) of the Disclosure Schedule or (b) could not, individually or in the
aggregate, result in a Material Adverse Effect.
 

8

--------------------------------------------------------------------------------


 
 
(i) No Conflicts. Neither the execution, delivery or performance of any of the
Transaction Documents nor the consummation of any of the transactions
contemplated therein will conflict with, violate, constitute a breach of or a
default (with the passage of time or otherwise) under, require the consent of
any person or a Governmental Authority (other than consents already obtained) or
result in the imposition of a Lien (other than a Lien arising under the
transactions contemplated by this Agreement) on any assets of any of the Group
Companies under or pursuant to (i) the Charter Documents, (ii) any Applicable
Agreement, or (iii) any Applicable Law, other than in each of clause (ii) and
(iii) such violations, breaches or defaults that would not, individually or in
aggregate, have a Material Adverse Effect.
 
(j) Governmental Consents. No filing with, consent, approval, authorization or
order of, any Governmental Authority is required for the consummation of the
transactions contemplated by the Transaction Documents, except (i) as have been
obtained or will have been obtained on or before the Closing Date and (ii) as
may be required under the Securities Act or state securities laws or “Blue Sky”
laws.
 
(k) Proceedings. Except as set forth in Schedule 3.1(k), there is no Proceeding
or other action, investigation or inquiry, whether formal or informal by or
before any regulatory or self-regulatory authority pending or, to the knowledge
of the Company, threatened, that seeks to restrain, enjoin, prevent the
consummation of, or otherwise challenges any of the Transaction Documents or
could result in a Material Adverse Effect. Except as disclosed in the SEC
Reports, none of the Group Companies is subject to any judgment, order or decree
of which the Company has knowledge and which could, individually or in the
aggregate, result in a Material Adverse Effect. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving any of the Group Companies.
 
(l) Permits. Each of the Group Companies possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Governmental Authorities, presently
required or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as now
conducted (“Permits”), except where the failure to possess such Permits could
not, individually or in the aggregate, have or reasonably be expected to result
in, a Material Adverse Effect. Each of the Group Companies has fulfilled and
performed all of its respective obligations with respect to such Permits and no
event has occurred which allows, or after notice or lapse of time could allow,
revocation or termination thereof or result in any other material impairment of
the rights of the holder of any such Permit. None of the Group Companies has
received actual notice of any Proceeding relating to revocation or modification
of any such Permit.
 
(m) Title to Property. Each of the Group Companies has good and marketable title
to all real property and personal property owned by it, in each case free and
clear of any Liens as of the Closing Date, except as disclosed in the SEC
Reports or in Schedule 3.1(m), or except for such Liens as do not materially
interfere with the use made and proposed to be made of such property. For the
real property not owned by any of the Group Companies and currently used or
planned to be used for the business operations of the Group Companies, each of
such Group Companies has good and marketable title to all leasehold estates in
real and personal property being leased by it and, in each case free and clear
of all Liens as of the Closing Date except as disclosed in the SEC Reports or in
Schedule 3.1(m), or except for such Liens as do not materially interfere with
the use made and proposed to be made of such property.
 
9

--------------------------------------------------------------------------------


 
(n) Insurance. Except as disclosed in Schedule 3.1(n), each of the Group
Companies maintains reasonable adequate insurance covering its material
properties, operations, personnel and business, and is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged.
All policies of insurance insuring the Group Companies and their respective
businesses, assets, employees, officers and directors are in full force and
effect. Each of the Group Companies is in compliance with the terms of such
policies and instruments in all material respects, and there are no claims by
any of the Group Companies under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. None of the Group Companies has been refused any insurance
coverage sought or applied for, and none of the Group Companies has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that could not,
individually or in the aggregate, have a Material Adverse Effect.
 
(o) Taxes. All Tax returns required to be filed by each of the Group Companies
have been filed, and all such returns are true, complete and correct in all
material respects. All material Taxes that are due from each of the Group
Companies have been paid other than those (i) currently payable without penalty
or interest or (ii) being diligently contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP. To the knowledge of the Company after due inquiry, there are no
proposed Tax assessments against any of the Group Companies. The accruals and
reserves on the books and records of each of the Group Companies in respect of
any Tax liability for any Taxable period not finally determined are adequate to
meet any assessments of Tax for any such period. For purposes of this Agreement,
the term “Tax” and “Taxes” shall mean all Federal, state, PRC national,
provincial, local and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto.
 
(p) Intellectual Property.
 
(i) The Company or its Subsidiaries own or have valid rights to use all patent,
copyright, trade secret, trademark or other proprietary rights that are used in
the business of the Company and are material to the Company and its Subsidiaries
taken as a whole (collectively, “Intellectual Property”). Schedule 3.1 (p) sets
forth a list of all of the Intellectual Property used by the Company and its
Subsidiaries.
 
(ii) All material licenses or other material agreements under which (i) the
Company or any Subsidiary is granted rights in Intellectual Property and
(ii) the Company or any Subsidiary has granted rights to others in Intellectual
Property owned or licensed by the Company or any Subsidiary, are in full force
and effect and there is no material default by the Company or any Subsidiary
thereto.
 

10

--------------------------------------------------------------------------------



(iii) No proceedings have been instituted or are pending which challenge in a
material manner the rights of the Company or any Subsidiary in respect to the
Company or any Subsidiary’s right to the use of the Intellectual Property. The
Company and each Subsidiary has the right to use, free and clear of material
claims or rights of other persons, all of its customer lists, designs, computer
software, systems, data compilations, and other information that are required
for its products or its business as presently conducted.
 
(iv) The Company believes it and each Subsidiary has taken such reasonable steps
as are required in accordance with sound business practice and business judgment
to establish and preserve its ownership of all material copyright, trade secret
and other proprietary rights with respect to its products and technology.
 
(v) To the knowledge of the Company, the present business, activities and
products of the Company and each Subsidiary do not infringe any intellectual
property of any other person, except where such infringement would not have a
Material Adverse Effect. No material proceeding charging the Company or any
Subsidiary with infringement of any adversely held Intellectual Property has
been filed. The Company has not received notice of or is not otherwise aware of
any infringement of or conflict with asserted rights of others with respect to
any Intellectual Property or of any facts or circumstances which would render
any Intellectual Property invalid or inadequate to protect the interests of the
Company or any Subsidiary, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect. To the Company’s
knowledge, there exists no third party unexpired patent or patent application
which includes claims that would be infringed by, or otherwise have a Material
Adverse Effect on the Company. To the knowledge of the Company, the Company is
not making unauthorized use of any material confidential information or trade
secrets of any third party. To the Company’s knowledge, the activities of the
Company or any Subsidiary or any employee on behalf of the Company or any
Subsidiary do not violate any material agreements or arrangements known to the
Company which any such employees have with other persons, if any.
 
(q) Internal Controls. Except as set forth on Schedule 3.1(q) each of the Group
Companies maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences. Each of the Group Companies is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it. During the past 12 months prior to the date hereof none of the
Group Companies has received any notice of correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of any Group Company.
 
11

--------------------------------------------------------------------------------


 
(r) Financial Statements.

(i) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that are effective in ensuring
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed in
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company's management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. Except as
disclosed in Schedule 3.1(r)(i) of the Disclosure Schedule, the audited
consolidated financial statements and related notes of the Company contained in
the Form 10-KSB for the three years ended December 31, 2006 and the unaudited
consolidated financial statements and related notes in the Form 10-QSB for the
six months ended June 30, 2007 (collectively, the “Financial Statements”)
present fairly in all material respects the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries, as
of the respective dates and for the respective periods to which they apply and
have been prepared in accordance with GAAP and comply as to form with the
applicable requirements of Regulation S-X of the Securities Act. All other
financial, statistical, and market and industry-related data included in the SEC
Reports are based on or derived from sources that the Company reasonably
believes to be reliable and accurate.
 
(ii)  Subsequent to the date of the Company’s audited financial statements filed
for the year ended December 31, 2006, except as disclosed therein or in any
subsequent SEC Report, (i) there has not been any material decrease in the
capital stock or any material increase in long-term indebtedness or any material
increase in short-term indebtedness of the Group Companies, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Group Companies, and (ii) there has not been any material adverse change in the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Group Companies taken as a whole;
excluding any changes caused by (x) the condition of the industry of the Company
that do not disproportionately affect the Company, (y) the failure of the
Company to meet its financial projections or (z) the execution and delivery of
this Agreement and consummation of the transactions contemplated hereby (each of
clauses (i), (ii) and (iii), a “Material Adverse Change”). To the knowledge of
the Company, there is no event that is reasonably likely to occur in the
foreseeable future, which if it were to occur, could, individually or in the
aggregate, have a Material Adverse Change. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected by the Company to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.
 
12

--------------------------------------------------------------------------------


 
(s) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
(t) No Stabilization. None of the Group Companies has and, to each of its
knowledge after due inquiry, no one acting on their behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of any of the Group
Companies to facilitate the sale or resale of any of the Shares, (ii) sold, bid
for, purchased, or paid anyone any compensation for soliciting purchases of, the
Shares, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company or its
Subsidiaries.
 
(u) No Registration. Assuming the accuracy of the Investors’ representations and
warranties set forth in Section 3.2, no registration under the Securities Act of
the Shares is required for the offer, sale and delivery of the Shares in the
manner contemplated herein.
 
(v) Labor Matters. None of the Group Companies is bound by or subject to (and
none of its assets or properties is bound by or subject to) any written or oral,
express or implied, contract, commitment or arrangement with any labor union,
and no labor union has requested or, to the knowledge of the Company, has sought
to represent any of the employees, representatives or agents of the Group
Companies. There is no strike or other labor dispute involving any of the Group
Companies pending or threatened, which could have a Material Adverse Effect.
There is no employment related charge, complaint, grievance, investigation,
unfair labor practice claim or inquiry of any kind, pending against any of the
Group Companies that could, individually or in the aggregate, have a Material
Adverse Effect.

 
13

--------------------------------------------------------------------------------


 
(w) Brokers and Finders. The Company has not engaged any broker, finder,
commission agent or other similar person (other than Roth Capital Partners, LLC)
in connection with the transactions contemplated under the Transaction
Documents, and the Company is not under any obligation to pay any broker’s fee
or commission in connection with such transactions (other than commissions or
fees to Roth Capital Partners, LLC). No Holder shall have any obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement or any agreement
relating thereto as a result of any action taken by any Group Company.
 
(x) Environmental Matters. Each of the Group Companies (i) is in compliance with
any and all applicable foreign, federal, state, PRC national, provincial, and
local laws and regulations relating to the protection of the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) has received and is in compliance with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business, (iii) has not received actual notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
(iv) has no knowledge of any facts which would give rise to any claim, public or
private, of violation of Environmental Laws emanating from, occurring on or in
any way related to real properties now or formerly owned, leased or operated by
any of them or to other assets or their use, except, in each case, such as would
not reasonably be expected to result in a Material Adverse Effect; and (v) has
stored no hazardous materials on real properties now or formerly owned, leased
or operated by any of them and has not disposed of any hazardous materials in a
manner contrary to any Environmental Laws; except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(y) Certificate. Each certificate signed by any officer of any of the Group
Companies and delivered to the Investors shall be deemed a representation and
warranty by such company (and not individually by such officer) to the Investors
with respect to the matters covered thereby.
 
(z) Foreign Corrupt Practices Act. None of the Group Companies, nor to the
knowledge of the Company, any person authorized to act on behalf of any of the
Group Companies, directly or indirectly, (i) has used any funds or will use such
funds or any proceeds from the sale of the Shares for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Group Companies (or made by any person acting on its
behalf of which the Company is aware) which is in violation of law, or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended and the rules and regulations thereunder (the “FCPA”).
 
(aa) Related Party Transactions. Except as set forth in the SEC Reports or
otherwise disclosed in Schedule 3.1(aa) of the Disclosure Schedule, no material
relationship, direct or indirect, exists between or among any of the Group
Company or its Subsidiaries or any Affiliate of the Group Companies or its
subsidiaries, on the one hand, and any former or current director, officer,
stockholder, customer or supplier of any of them (including his or her spouse,
child, sibling, any company or undertaking in which he or she holds any equity
interest, or any person related by marriage or consanguinity), on the other
hand.
 

14

--------------------------------------------------------------------------------



(bb) Investment Company. None of the Group Companies is, and as a result of the
offer and sale of the Shares contemplated herein will not be, required to
register as an “investment company” under, and as such term is defined in, the
U.S. Investment Company Act of 1940, as amended, in connection with or as a
result of the offer and sale of the Shares.
 
(cc) PFIC. None of the Group Companies is or intends to become a “passive
foreign investment company” (a “PFIC”) within the meaning of Section 1297 of the
U.S. Internal Revenue Code.
 
(dd) OFAC. None of the Group Companies, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or Person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
(ee) Money Laundering Laws. The operations of each of the Group Companies are
and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving any of the
Group Companies with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(ff) No Integrated Offering. Assuming the accuracy of the Investors'
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval provisions
of any Trading Market on which any of the securities of the Company are listed
or designated.
 
(gg)  No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Investors and certain other "accredited investors" within
the meaning of Rule 501 under the Securities Act.
 
(hh) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 

15

--------------------------------------------------------------------------------



 
(ii) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated by this Agreement and the pending acquisition,
no event, liability, development or circumstance has occurred or exists with
respect to the Company or its business, properties, prospects, operations or
financial condition, that is required to be, and has not been, disclosed, by the
Company under applicable securities laws on a Current Report on Form 8-K filed
with the Commission.
 
(jj) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares.
 
(kk) Material, Non-Public Information. The Company confirms that neither it nor,
to its knowledge, any of its officers or directors nor any other Person acting
on its or their behalf has provided, and it has not authorized any placement
agent to provide, any Investor or its respective agents or counsel with any
information that it believes constitutes or could reasonably be expected to
constitute material, non-public information except insofar as the existence,
provisions and terms of the Transaction Documents and the proposed transactions
hereunder may constitute such information, all of which will be disclosed by the
Company in the press release and Current Report on Form 8-K as contemplated by
Section 4.4 hereof. The Company understands and confirms that the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed (assuming for this
purpose that the Company’s reports filed under the Exchange Act are being
incorporated into an effective registration statement filed by the Company under
the Securities Act), except for the announcement of this Agreement and related
transactions.
 
(ll) Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Investors’ purchase of the Shares.
 
(mm) Other Representations and Warranties Relating to Dalian Fushi and the WFOE.
 
(i) The constitutional documents and certificates and related material contracts
of each of Dalian Fushi and the WFOE are valid and have been duly approved or
registered (as applicable) by competent PRC Governmental Authorities.
 

16

--------------------------------------------------------------------------------



 
(ii) All material consents, approvals, authorizations or licenses requisite
under PRC law for the due and proper establishment and operation of each of
Dalian Fushi and the WFOE have been duly obtained from the relevant PRC
Governmental Authorities and are in full force and effect.
 
(iii) All filings and registrations with the PRC Governmental Authorities
required in respect of each of Dalian Fushi and the WFOE and its operations
including, without limitation, the registrations with the Ministry of Commerce,
the State Administration of Industry and Commerce, the State Administration for
Foreign Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations, except where the failure
to complete such filings and registrations does not, and could not, individually
or in the aggregate, have or result in a Material Adverse Effect.
 
(iv)  Each of Dalian Fushi and the WFOE has complied with all relevant PRC laws
and regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
Government Authorities. There are no outstanding rights of, or commitments made
by the Company or any Subsidiary to sell any equity interest in the WFOE, or by
Dalian Fushi’s shareholders to sell any equity interest in Dalian Fushi.
 
(v)  Neither Dalian Fushi nor the WFOE is in receipt of any letter or notice
from any relevant PRC Governmental Authority notifying it of revocation of any
licenses or qualifications issued to it or any subsidy granted to it by any PRC
Governmental Authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by Dalian Fushi or the WFOE, except such
revocation as does not, and could not, individually or in the aggregate, have or
result in a Material Adverse Effect.
 
(vi)  Each of Dalian Fushi and the WFOE has conducted its business activities
within the permitted scope of business or has otherwise operated its business in
compliance with all relevant legal requirements and with all requisite licenses
and approvals granted by competent PRC Governmental Authorities.
 
(vii)  As to licenses, approvals and government grants and concessions requisite
or useful for the conduct of any part of either Dalian Fushi’s or the WFOE’s
business which are subject to periodic renewal, the Company has no knowledge of
any grounds on which such requisite renewals will not be granted by the relevant
PRC Governmental Authorities.
 
(viii)  With regard to employment and staff or labor, each of Dalian Fushi or
the WFOE has complied with all applicable PRC laws and regulations in all
material respects, including without limitation, laws and regulations pertaining
to welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like.
 

17

--------------------------------------------------------------------------------



 
(nn) Full Disclosure. All disclosure furnished by or on behalf of the Company to
the Investors regarding any of the Group Companies, their respective businesses
and the transactions contemplated under the Transaction Documents, including the
Disclosure Schedules to this Agreement, with respect to the representations and
warranties made herein are true and correct with respect to such representations
and warranties and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that the Investors do not make
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, or other power and
authority to enter into and to consummate the transactions contemplated by the
applicable Transaction Documents and otherwise to carry out its obligations
thereunder. The execution, delivery and performance by such Investor of the
transactions contemplated by this Agreement has been duly authorized by all
necessary corporate or, if such Investor is not a corporation, such partnership,
limited liability company or other applicable like action, on the part of such
Investor. Each of this Agreement and the Registration Rights Agreement has been
duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
(c) Investor Status. At the time such Investor was offered the Shares, it was,
and as of the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor also has such sophistication,
knowledge and skill as to be able to fully evaluate the risks of investing in
the Company.
 
(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 

18

--------------------------------------------------------------------------------



 
(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the time that such Investor was first contacted by the Company
or Roth Capital Partners, LLC regarding the investment in the Company
contemplated by this Agreement. Such Investor covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed. Notwithstanding the foregoing, in the case of Morgan Stanley
& Co. Incorporated, this section 3.2(f) shall apply only with respect to
activity by the Principal Strategies Group that made the investment decision to
purchase the Shares. Employees of Morgan Stanley & Co. Incorporated who manage
other activities will have no direct knowledge of the investment decision by the
Principal Strategies Group to purchase the Shares and may continue ordinary
trading activities in the ordinary course of business.
 
(g) Limited Ownership.  The purchase by such Investor of the Shares issuable to
it at the Closing will not result in such Investor (individually or together
with other Person with whom such Investor has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post transaction basis that assumes that
the Closing shall have occurred. Such Investor does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of the Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that the Closing shall have occurred.
 
(h) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of Roth Capital
Partners, LLC or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 

19

--------------------------------------------------------------------------------



The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.          (a) Shares may only be disposed of by the Investors in compliance
with state and federal securities laws. In connection with any transfer of the
Shares other than pursuant to an effective registration statement, to the
Company, to an Affiliate of an Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.
 
(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 

20

--------------------------------------------------------------------------------



 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder. Except
as otherwise provided in Section 4.1(c), any Shares subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).
 
(c) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) following a sale or transfer of such
Shares pursuant to an effective registration statement (including a Registration
Statement), or (ii) following a sale or transfer of such Shares pursuant to Rule
144 (assuming the transferee is not an Affiliate of the Company), or (iii) while
such Shares are eligible for sale under Rule 144(k). If an Investor shall make a
sale or transfer of Shares either (x) pursuant to Rule 144 or (y) pursuant to a
registration statement and in each case shall have delivered to the Company or
the Company’s transfer agent the certificate representing Shares containing a
restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Share delivery being the “Share Delivery Date”) and (1) the Company shall fail
to deliver or cause to be delivered to such Investor a certificate representing
such Shares that is free from all restrictive or other legends by the third
Trading Day following the Share Delivery Date and (2) following such third
Trading Day after the Share Delivery Date and prior to the time such Shares are
received free from restrictive legends, the Investor, or any third party on
behalf of such Investor, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
such Shares (a "Buy-In"), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.
 
(d) Notwithstanding the foregoing, while a registration statement (including a
Registration Statement) covering such Shares is then effective, an Investor who
holds any such Shares may request the removal of the legend set forth in Section
4.1(b) from the stock certificate representing such Shares by delivering to the
Company a written request for the removal of such legend, together with (i) a
certification to the Company that such Investor will only sell or otherwise
dispose of such Shares pursuant to a Registration Statement or Rule 144 in
accordance with applicable law and (ii) an agreement of such Investor, in a form
reasonably satisfactory to the Company, to indemnify the Company for any losses
or expenses the Company may reasonably incur as a result of any breach by such
Investor of the certification referred to in this Section 4.1(d)(i). Upon
receipt of any such written request from an Investor, the Company shall promptly
authorize and direct the transfer agent of the Company to promptly reissue to
such Investor upon receipt from such Investor of a certificate or certificates
representing such Shares containing a restrictive legend which are the subject
of such written request, a new stock certificate for the same number of such
Shares which does not contain any restrictive legend.
 

21

--------------------------------------------------------------------------------



4.2. Furnishing of Information. As long as any Investor owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investors.
 
4.4. Subsequent Registrations. Other than pursuant to Schedule 4.4, the Company
may not file any registration statement (other than on Form S-8) with the
Commission with respect to any securities of the Company prior to the time that
all Shares are registered pursuant to one or more effective Registration
Statement(s), and the prospectuses forming a portion of such Registration
Statement(s) is available for the resale of all Shares.
 
4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on the
Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing. On the Trading Day following the execution of this Agreement the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents or the agreed forms thereof if such Transaction Document is an exhibit
to this Agreement), and on the Trading Day following the Closing Date the
Company will file an additional Current Report on Form 8-K to disclose the
Closing. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any filing with the Commission (other than the Registration Statement and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act) or any regulatory agency or
Trading Market, without the prior written consent of such Investor, except to
the extent such disclosure is required by law or Trading Market regulations.
 
4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.
 

22

--------------------------------------------------------------------------------



4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their directors, officers, shareholders, partners, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred. Except as otherwise set forth herein,
the mechanics and procedures with respect to the rights and obligations under
this Section 4.7 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.
 
4.8. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.9. Listing of Shares. The Company agrees, (i) to have the Shares listed on the
current Trading Market as promptly as possible, (ii) if the Company applies to
have the Common Stock listed on another Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (iii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;
 

23

--------------------------------------------------------------------------------



(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;
 
(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;
 
(f) Nasdaq Listing. If applicable, the Nasdaq Stock Market shall have waived
application of the 15 day prior notice contained in NASD Marketplace Rule
4310(c)(17)(D) or such timeframe shall have expired without objection;
 
(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and
 
(h) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2. Conditions Precedent to the Obligations of the Company to sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 

24

--------------------------------------------------------------------------------



(d) Nasdaq Listing. If applicable, the Nasdaq Stock Market shall have waived
application of the 15 day prior notice contained in NASD Marketplace Rule
4310(c)(17)(D) or such timeframe shall have expired without objection;
 
(e) Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and
 
(f) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the issuance of the
Shares.
 
6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 
If to the Company:
 
Fushi International, Inc.
   
1 Shuang Qiang Road
   
Jinzhou, Dalian 116100
 
 
People's Republic of China
   
Facsimile:  [   ]
   
Attention: President

 
25

--------------------------------------------------------------------------------


 
With a copy to:
 
Weil, Gotshal & Manges LLP
   
Plaza 66, Tower 2, 38th Floor
   
1366 Nanjing Road West
   
Shanghai 200040
   
People's Republic of China
   
Facsimile:   +86 6288 3866
   
Attn.:   David Meredith, Esq. 

 

                                            If to an
Investor:                          
To the address set forth under such Investor’s name on the signature pages
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.
 
6.5. Termination. This Agreement may be terminated prior to Closing:
 
(a) by written agreement of the Investors and the Company; and
 
(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, if the Closing shall not have taken place by 6:30
p.m. Eastern time on the Outside Date; provided, that the right to terminate
this Agreement under this Section 6.5(b) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 

26

--------------------------------------------------------------------------------



 
6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”
 
6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor
Party).
 
6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 

27

--------------------------------------------------------------------------------





 
6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.14. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
28

--------------------------------------------------------------------------------


 
6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 
6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 

29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        FUSHI INTERNATIONAL, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 

        FUSHI HOLDINGS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 

       
FUSHI INTERNATIONAL (DALIAN)
BIMETALLIC CABLE CO., LTD.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 

       
DALIAN FUSHI BIMETALLIC
MANUFACTURING CO., LTD.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:    Title:

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 

30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
_________________________________________
 
By:  ______________________________________
Name:
Title: 
 
Investment Amount: $________________________
 
Tax ID No.:_________________________________
 
ADDRESS FOR NOTICE
 
c/o:_______________________________________
 
Street:_____________________________________
 
City/State/Zip:_______________________________
 
Attention:__________________________________
 
Tel:_______________________________________
 
Fax:_______________________________________
 
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o:_______________________________________
 
Street:_____________________________________
 
City/State/Zip:_______________________________
 
Attention:__________________________________
 
Tel:_______________________________________
 

31

--------------------------------------------------------------------------------



Annex A
 
SCHEDULE OF BUYERS
 
(1)
 
(2)
Buyer
 
 
 
 
 
Address and
Facsimile Number
         
 
 
                 

 

32

--------------------------------------------------------------------------------


 
 
Disclosure Schedules to the Securities Purchase Agreement, dated as of
October 26, 2007 (the “Agreement”), by and between Fushi International, Inc., a
Nevada corporation (the “Company”), and the investors listed on the Schedule of
Buyers attached hereto as Annex A and identified on the signature pages hereto
(each, an “Investor” and collectively, the “Investors”).
 
All capitalized terms used but not defined herein shall have the meanings as
defined in the Agreement, unless otherwise provided herein.
 
This Disclosure Schedule shall be construed with and be deemed as an integral
part of the Agreement to the same extent as if the same had been set forth in
their entirety therein. This Disclosure Schedule is intended only to qualify and
limit the representations and warranties of the Company in the Agreement and
shall not be deemed to expand in any way the scope or effect of any such
representations and warranties.
 
The Disclosure Schedule indicates the section and, if applicable, the subsection
of the Agreement to which it relates, but shall also qualify such other sections
or subsections in the Agreement provided the disclosure is in sufficient detail
to enable a reasonable person to identify such other section or subsection to
which such information is responsive.
 
Headings have been inserted in the sections of this Disclosure Schedule for
convenience of reference only and shall to no extent have the effect of amending
or changing the express language of the corresponding sections in the Agreement.
 
Where the terms of a contract, lease, or agreement have been summarized or
described in this Disclosure Schedule, such summary or description does not
purport to be a complete statement of the material terms of such contract,
lease, agreement or other disclosure item but is a sufficient statement of the
matters required to be disclosed in such description.
 
SCHEDULE 3.1(a)
 
1. As disclosed in the Company’s quarterly report on Form 10-QSB for the quarter
ended September 30, 2006, the Company’s consolidated statement of income and
other comprehensive income for the three and nine months ending September 30,
2005 were restated due to an error with respect to the foreign exchange rate
used in the calculation of foreign exchange translation gain (loss) as part of
other comprehensive income (loss). The Company is also in the process of
reviewing the calculation of foreign exchange translation gain (loss) for the
year ended December 31, 2005. Once it has completed the review process, it may
need to restate the financial statements to the extent that it is necessary and
material.


--------------------------------------------------------------------------------







2. In the Company’s annual report on Form 10-KSB for the period ended December
12, 2005 and its Registration Statement on Form SB-2, which was declared
effective August 2, 2006, it disclosed that according to its internal market
surveys based on information provided by its customers and information collected
from its competitors, it believed the estimated consumption of CCA in the U.S.
has averaged approximately 30,000 tons per year in recent years. This and
certain other market information may have been over-estimated and therefore,
inaccurate.
 
SCHEDULE 3.1 (b)


Ownership of Shares of Subsidiaries; Affiliates


Set forth below is a complete and correct list of each Subsidiary:
 
 [graph.jpg] 



--------------------------------------------------------------------------------





 
On January 24, 2007, Fushi International, Inc. (the "Company"), Fushi Holdings,
Inc., a wholly-owned subsidiary of the Company (“FHI”), Fushi International
(Dalian) Bimetallic Cable Co., Ltd., a wholly-owned subsidiary of FHI (“FID”),
Dalian Fushi Bimetallic Manufacturing Co., Ltd. (“DF”) and Citadel Equity Fund
Ltd. ("Citadel") entered into a Notes Purchase Agreement (the “Notes Purchase
Agreement”). Pursuant to the terms of the Notes Purchase Agreement, the Company
offered and sold and Citadel purchased (a) $40,000,000 of the Company’s
Guaranteed Senior Secured Floating Rate Notes due 2012 (the “HY Notes”) and (b)
$20,000,000 of the Company’s 3.0% Senior Secured Convertible Notes due 2012 (the
“Convertible Notes” and collectively with the HY Notes, the "Notes").


The HY Notes and the Convertible Notes were issued pursuant to indentures, each
dated January 25, 2007 (the “HY Indenture” and “CB Indenture”, respectively, and
together, the "Indentures") among the Company, the FHI, as guarantor, and The
Bank of New York, as trustee for the Notes. Pursuant to the Indentures, FHI has
agreed, and all of the Company’s other existing and future domestic subsidiaries
are obligated, to guarantee, on a senior secured basis, to the holders of the
Notes and the trustee the payment and performance of the Company’s obligations
thereunder.


As security for the Notes, the Company and The Bank of New York, as collateral
agent, entered into a share pledge agreement, dated January 25, 2007 (the "Share
Pledge Agreement"), to guarantee the Notes with all of the shares of common
stock of FHI held by the Company as collateral.


SCHEDULE 3.1(d)(ii)


25,895,452


SCHEDULE 3(d)(iii)


Voting and Other Agreements
 
As of September 30, 2007, the Company has

·  
outstanding warrants to purchase 421,190 shares of the Company’s common stock
with an exercise price of $3.11 per share (which expire December 2011),

·  
vested options granted to senior management to purchase 183,335 shares of the
Company’s stock with a strike price of $12.3

·  
vested options granted to independent directors to purchase 51,561 shares of the
Company’s stock with a strike price of $11.75, and

·  
$20 million principal amount 3% senior secured convertible notes outstanding,
which are convertible into 2,857,143 shares of the Company's common stock at an
initial conversion price of $7.00 per share. 


--------------------------------------------------------------------------------


 
For information relating to certain voting arrangements reference is made to the
Investor Rights Agreements (the “Investor Rights Agreement”) dated as of January
25,  2007 by and among (i) the Company, Fushi Holdings, Inc., a Delaware
corporation (“FHI”), Dalian Fushi Bimetallic Manufacturing Company Limited, a
limited liability company organized and existing under the laws of the PRC
(“Dalian Fushi”), Fushi International (Dalian) Bimetallic Cable Co., Ltd.(the
“WFOE”, and, together with the Company, FHI and Dalian Fushi, the “Group
Companies”), Mr. Fu Li (the “Controlling Shareholder”), and Mr. Fu Li, Mr.
Mathus Yang Yue, and Mr. Chris Wang Wenbing (together with Mr. Fu Li and Mr.
Mathus Yang Yue, the “Senior Management”) and (ii) Citadel Equity Fund Ltd.
(“Citadel”).
 
SCHEDULE 3.1(e)


Registration Rights
 
On September 11, 2006, Mr. Yang Yue, a Director and President of the Company
entered into a stock purchase agreement to sell a total of 200,000 shares of
Company common stock to Coronado Capital Partners, LP and SEI Private Trust Co.
FAO the JM Smucker Co. Master Trust to sell a total of 200,000 shares of Company
common stock. The transaction closed on September 15, 2006. The shares were sold
in a private sale and with a restrictive legend. Each purchaser was assigned Mr.
Yang’s piggyback registration rights.


On September 13, 2006, Mr. Fu Li, a Director, Chairman and CEO of the Company,
entered into two stock purchase agreements to sell a total of 800,000 shares of
common stock of Fushi International, Inc. to Pope Investments LLC and Halter
Pope USX China Fund. The transaction closed on September 19, 2006. The shares
were sold in a private sale transaction and with a restrictive legend. Each
purchaser was assigned Mr. Fu’s piggyback registration rights.


Citadel will be a party to the Registration Rights Agreement to be entered into
by the Investors.


SCHEDULE 3.1(g)


Reference is made to the Investor Rights Agreement for a description of rights
of first refusal and tag along rights granted to Citadel. Citadel is waving its
rights of first refusal with respect to this financing.
 

--------------------------------------------------------------------------------



 
SCHEDULE 3.1(h)


Compliance with Instruments
 
According to the Notice On Relevant Issues Concerning Foreign Exchange
Administration For Domestic Residents To Engage In Financing And In Return
Investment Via Overseas Special-purpose Vehicles (the “SAFE Notice No.75”),
which was promulgated by the State Administration of Foreign Exchange (the
“SAFE”) on October 21, 2005, domestic residents who have set up or control
overseas special purpose vehicles and have completed the returning investment
before the Notice was effective, and did not register for overseas investment
according to the Notice, shall post-register such investment with the local
foreign exchange bureau before March 31, 2006.


Fushi International (Dalian) Bimetallic Cable Co., Ltd. and its former
shareholders who are PRC residents did not complete the registration formalities
at Dalian Jinzhou Provincial Exchange Bureau pursuant to SAFE Notice No.75 by
the deadline of March 31, 2006. Despite this, PRC counsel has advised that Fushi
International (Dalian) Bimetallic Cable Co., Ltd. will not be restricted from
paying dividends out of profits or making other similar distributions of profits
to the Company or any of its Subsidiaries that own outstanding shares of capital
stock or similar equity interests of Fushi International (Dalian) Bimetallic
Cable Co., Ltd.
 
According to the Company's PRC counsel, the Dalian Administrative Bureau of
Foreign Exchange (the "Bureau") has received the application documents for the
registration of SAFE Notice No. 75 and, based on oral communication from the
Bureau, prior to the registration of SAFE Notice No. 75, Fushi International
(Dalian) Bimetallic Cable Co., Ltd. will not be subjected to any administrative
punishment of any nature by the Bureau on the grounds of Fushi International
(Dalian) Bimetallic Cable Co., Ltd.’s and its former shareholders’ failure to
register with the Bureau by March 31, 2006 pursuant to SAFE Notice No. 75.
 
Dalian Fushi Company Group Co., Ltd, a former shareholder of Dalian Fushi
Bimetallic Manufacturing Co., Ltd transferred all its shares and rights in
Dalian Fushi to Li Fu pursuant to a Resolution of Shareholders dated December,
12, 2005, which, according to PRC counsel, is valid, binding and enforceable
under the laws of the PRC.






--------------------------------------------------------------------------------





SCHEDULE 3.1(k)
 
Legal Proceedings


On December 11, 2006 the Company received service of an action filed by Kuhns
Brothers, Inc., Kuhns Brothers Securities Corp., and Kuhns Brothers & Co., Inc.
against the Company in the United States District Court, District of Connecticut
filed on November 27, 2006 (the “Action”).  The Action seeks declaratory
judgment concerning the interpretation and enforceability of specific terms of
the engagement letter agreement, dated May 27, 2005, by and between Kuhns
Brothers, Inc. and the Company, which the Company terminated in September 2006. 
The Action further asserts that the Company breached the terms of the Agreement.
The Company believes that the plaintiffs’ claims are without merit and intends
to vigorously defend the Action.


On August 1, 2006, Dalian Fushi filed an action in Suzhou Intermediate People’s
Court against Suzhou Xinda Bimetallic Material Co. Ltd with respect to Dalian
Fushi’s patent Jointing Device Producing Copper Clad Aluminum Lead.
 
On August 1, 2006, Dalian Fushi filed an action in Suzhou Intermediate People’s
Court against Wujiang Zhongxin Technologies Co. Ltd with respect to Dalian
Fushi’s patent Jointing Device Producing Copper Clad Aluminum Lead.
 
On August 1, 2006, Dalian Fushi filed an action in Nanjin Intermediate People’s
Court against Changzhou Yingte Compound Metal Processing Co. Ltd with respect to
Dalian Fushi’s patent Jointing Device Producing Copper Clad Aluminum Lead.
 
On August 1, 2006, Dalian Fushi filed an action in Nanjin Intermediate People’s
Court against Changzhou Wujinhengtong Co. Ltd with respect to Dalian Fushi’s
patent Jointing Device Producing Copper Clad Aluminum Lead.
 
On August 1, 2006, Dalian Fushi filed an action in Nanjin Intermediate People’s
Court against Changzhou Mingtong Co. Ltd with respect to Dalian Fushi’s patent
Jointing Device Producing Copper Clad Aluminum Lead.
 
On August 1, 2006, Dalian Fushi filed an action in Nanjin Intermediate People’s
Court against Jiangsu Sanmu Group with respect to Dalian Fushi’s patent Jointing
Device Producing Copper Clad Aluminum Lead.
 
On August 1, 2006, Dalian Fushi filed an action in Nanjin Intermediate People’s
Court against Wuxi Ruicheng Co. Ltd with respect to Dalian Fushi’s patent
Jointing Device Producing Copper Clad Aluminum Lead.


--------------------------------------------------------------------------------



 
On August 1, 2006, Dalian Fushi filed an action in Dalian Intermediate People’s
Court against Mr. Shaoyi Liu with respect to Dalian Fushi’s patent Jointing
Device Producing Copper Clad Aluminum Lead.


SCHEDULE 3.1(m)
 
Title To Property


1. On May 6, 2003, Dalian Fushi entered into a 60-month loan agreement (“ICBC
Loan Agreement”) with the Industrial and Commercial Bank of China Dalian branch
(“ICBC”) for the loan of RMB80 million from ICBC to Dalian Fushi. The security
provided by Dalian Fushi in consideration for the said loan includes land use
rights, workshops and production lines.


The following assets are collateral for the loan agreement between Dalian Fushi
and ICBC in 2003.
 
List of Collateral Assets
 
Assets
Space
(Square metres)
Book value(RMB)
Market value(RMB)
Location
Owned by
Land Use Rights 
60,000
23,199,000
429,00,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Workshop
4,000
5,169,750
12,400,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Workshop
4,800
6,203,700
14,880,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Workshop
4,800
6,203,700
14,880,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
5 Production lines
-
11,600,000
6,883,250
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi

 

--------------------------------------------------------------------------------


 
Book Value: the amount Dalian Fushi paid for the purchase of the assets.
Market Value: current market value of the assets.
 
2. On August 24, 2006, Dalian Fushi entered into a Comprehensive Credit
Extension Agreement with the Bank of China Dalian Branch (“Bank of China”). Bank
of China agreed to grant Dalian Fushi a maximum credit line of RMB 89.80
million. The security provided in consideration of the credit line includes,
without limitation, Dalian Fushi’s land use rights, administration building,
workshops and accommodation buildings.


The following assets are collateral for the credit extension agreement between
Dalian Fushi and Bank of China in 2006.
 
List of Collateral Assets
 
Assets
Space
(Square metres)
Book value(RMB)
Market value(RMB)
Location
Owned by
Land Use Rights
43,605
16,860,000
31,177,580
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Administration building
26,584
126,365,920
151,528,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Workshop
8,720
35,652,700
41,854,510
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi

 

--------------------------------------------------------------------------------


 
Workshop
4,800
6,203,700
14,880,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Workshop
4,000
5,169,750
12,400,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Accommodation building
3,834
16,150,880
17,253,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi
Accommodation building
3,834
16,150,880
17,253,000
1 Shuang Qiang Road, Jinzhou, Dalian, China 116100
Dalian Fushi

 
Book Value: the amount Dalian Fushi paid for the purchase of the assets.
Market Value: current market value of the assets.
 
SCHEDULE 3.1 (n)


Insurance


The Company does not presently maintain product liability insurance, and its
property and equipment insurance does not cover the full value of its property
and equipment, which leaves the Company with exposure in the event of loss or
damage to its properties or claims filed against it.


--------------------------------------------------------------------------------


 
It currently does not carry any product liability or other similar insurance.
The Company has purchased automobile insurance with third party liability
coverage for its vehicles. In addition, it has purchased property insurance from
China United Property Insurance Company to cover real property and plant of up
to RMB43,350,000 (approximately US$5,344,652), and manufacturing machine and
equipment of up to RMB36,750,000 (approximately US$4,541,410). The total
coverage of its property and equipment is approximately US$9,886,062.


Except for property and automobile insurance, the Company does not have other
insurance such as business liability or disruption insurance coverage for its
operations in the PRC.


Set forth below is a list of the Company’s insurance policies:




Insurance Policy Number
 
Type of Insurance
 
Property
Coverage Period
 
Insurance Coverage RMB
Name of Insurance Company
Secured Lender
   
Property
Insurance
 
Buildings
   
20,000,000
China Pacific Property Insurance Co., Ltd.
Industrial and Commercial Bank of China
AP00AB01HQ
D2006B000012
 
Property
Insurance
 
Buildings
07/24/2007 to 07/23/2008
 
89,000,000
Yongan Property Insurance Co., Ltd. Dalian Branch
Bank of China
   
Property
Insurance
 
Fixed Assets
07/08/2007 to 07/07/2008
 
80,000,000
China United Property Insurance Company
Industrial and Commercial Bank of China
   
Property
Insurance
 
Fixed Assets
07/03/2007 to 07/02/2008
 
60,000,000
China United Property Insurance Company
Bank of China
020684010805
0818000153
 
Property Insurance/Third Party Liability Insurance
 
Auto
03/24/2007 to 03/23/2008
 
100,000
China United Property Insurance Company
None
   
Property Insurance/Third Party Liability Insurance
 
Auto
03/24/2007 to 03/23/2008
 
100,000
China United Property Insurance Company
None
AP00AB01DMC2006B000207
 
Third Party Liability Insurance
 
Auto
     
Yongan Property Insurance Company Limited
None

 

--------------------------------------------------------------------------------




AP00AB01DMC2006B000208
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000209
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000210
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000211
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000212
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000213
Third Party Liability Insurance Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000214
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB01DMC2006B000215
Third Party Liability Insurance
Auto
 
 
Yongan Property Insurance Company Limited
None
AP00AB010FA2006B000025
Third Party
Auto
 
Loss of Life or Limb
50,000
Yongan Insurance Co., Ltd.
None
Hospitalization
8,000
Damage of Property
2,000
Loss of Life or Limb (No Fault)
10,000
Hospitalization
(No Fault)
1,600
Damage of Property
(No Fault)
400

 

--------------------------------------------------------------------------------


 


AP00AB010FA2006B000026
Third Party Liability Insurance
Auto
 
Loss of Life or Limb
 
Hospitalization
 
Damage of Property
 
Loss of Life or Limb (No Fault)
 
Hospitalization (No Fault)
 
Damage of
Property (No Fault)
50,000
 
8,000
 
2,000
 
10,000
 
1,600
 
400
Yongan Insurance Co., Ltd.
None
AP00AB010FA2006B000028
Third Party Liability Insurance
Auto
 
Loss of Life or Limb
50,000
Yongan Insurance Co., Ltd.
None
Hospitalization
8,000
Damage of Property
2,000
Loss of Life or Limb (No Fault)
10,000
Hospitalization (No Fault)
1,600
Damage of Property
(No Fault)
400
20590221020007011086
Third Party Liability Insurance
Auto
06/21/2007 to 06/20/2008
100,000
Dubang Insurance Co., Ltd.
None
20590221020007011093
Third Party Liability Insurance
Auto
 
 
Dubang Insurance Co., Ltd.
None





--------------------------------------------------------------------------------



Schedule 3.1(p)
 
Intellectual Property
 
Name of IP
Type of IP
ID No.
Owned by
Country of Registration
Jointing Device Producing Copper Clad Aluminum Lead
Patent
(expired)
ZL96238273.6
Fushi International (Dalian) Bimetallic Cable Co., Ltd.
PRC
Aluminum Bar Brushing Machine
Patent
ZL200320105379.X
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
PRC
Metallurgical Rolling and Welding Device for CCA and CCS
Patent
ZL200420031104.0
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
PRC
Polyurethane(PU) Roller
Patent
ZL200320105378.5
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
PRC
Press Cladding Device for CCA
Patent
ZL200320105377.0
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
PRC
Jointing Device For Copper Clad Steel Bimetallic Composite Lead
Patent
ZL992234549
Fushi International (Dalian) Bimetallic Cable Co., Ltd.
PRC
Vertical Integrated Drawing Machine for CCA
Patent
ZL200320105380.2
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
PRC
Facture For Producing Regular Wire of Copper Clad Aluminium
Patent
Application Pending
Dalian Fushi Bimetallic Manufacturing Co., Ltd.
PRC
Fushi
 
Trademark
 
Li Fu ;Trademark Authorization to Dalian Fushi Bimetallic Manufacturing Co.,
Ltd.
PRC

 

--------------------------------------------------------------------------------


 
SCHEDULE 3.1(q)


Internal controls 


The Company has completed the re-engineering of the internal control system and
is currently test-running the system. The Company has not yet evaluated its
internal controls over financial reporting in order to allow management to
report on, and the independent auditors to attest to, its internal controls over
financial reporting, as will be required by Section 404 of the Sarbanes-Oxley
Act of 2002 and the rules and regulations of the SEC. The Company plans to
perform the testing of the operating effectiveness of controls before December
31, 2007 in an effort to comply with the management assessment certification
requirements of Section 404, which will initially apply to us as of December 31,
2007.
 
SCHEDULE 3.1(r)(1)


Financial Statements


1. As disclosed in the Company’s quarterly report on Form 10-QSB for the quarter
ended September 30, 2006, the Company’s consolidated statement of income and
other comprehensive income for the three and nine months ending September 30,
2005 was restated due to an error with respect to the foreign exchange rate used
in the calculation of foreign exchange translation gain (loss) as part of other
comprehensive income (loss). The Company is also in the process of reviewing the
calculation of foreign exchange translation gain (loss) for the year ended
December 31, 2005. Once it has completed the review process,  it may need to
restate the financial statements to the extent that it is necessary and
material.


2. In the Company’s annual report on Form 10-KSB for the period ended December
12, 2005 and its Registration Statement on Form SB-2, which was declared
effective August 2, 2006, it disclosed that according to its internal market
surveys based on information provided by its customers and information collected
from its competitors, it believed the estimated consumption of CCA in the U.S.
has averaged approximately 30,000 tons per year in recent years. This and
certain other market information may have been over-estimated and therefore,
inaccurate.


SCHEDULE 3.1(r)(ii)


Please refer to the Company’s Form 8-K filed with the SEC on January 26, 2007.


--------------------------------------------------------------------------------





SCHEDULE 3.1 (aa)


Related Party Transactions


John Kuhns is formerly a director of both the Company and FHI and is also a
shareholder, director and chairman of Kuhns Brothers, Inc.


On December 13, 2005, the Company entered into and consummated a share exchange
agreement with the 14 holders of all of the outstanding capital stock of Fushi
Holdings, Inc. (“FHI”) (formerly known as Diversified Products, Inc.). The
stockholders of FHI were Dalian Fushi Enterprise Group Co. Ltd., Yue Mathus
Yang, Xishan Yang, Chunyan Xu, Kuhns Brothers, John Kuhns, Mary Fellows, John
Starr, Jay Gutterman, Kelly Chow, Redwood Capital, Inc., Chris Bickel, Sam Shoen
and Paul Kuhns.


Kuhns Brothers, Inc. received its shares of FHI common stock for services
rendered in connection with the reorganization of Dalian Fushi's business.


Under the share exchange agreement, the Company issued an aggregate of
784,575.16 shares of the Company’s Series A convertible preferred stock in
exchange for the 15,560 shares of common stock of FHI held by the FHI
Stockholders, representing all of the outstanding capital stock of FHI. As a
result of the reverse stock-split, which was effectuated on January 30, 2006,
the series A convertible preferred stock converted into an aggregate of
15,475,595 shares of common stock of the Company, representing approximately
77.85% of its total outstanding common stock.


On December 28, 2005, the Company completed a private placement offering of
215,424.84 shares of its series B convertible preferred stock, together with
warrants, for $12,000,000 under certain stock purchase agreements. The series B
convertible preferred stock converted automatically into approximately 4,250,000
shares of the Company’s common stock upon the occurrence of the reverse
stock-split on January 30, 2006. In addition to the series B convertible
preferred stock, each investor received one warrant for every two shares of the
Company’s common stock that it acquired upon the automatic conversion of the
series B convertible preferred stock.


The Company sold the series B convertible preferred stock, together with the
warrants, in a private placement through Kuhns Brothers Securities Corporation
(“Kuhns Brothers Securities"), an NASD and SEC registered broker-dealer. Kuhns
Brothers Securities is a subsidiary of Kuhns Brothers, Inc.
  


--------------------------------------------------------------------------------





In connection with the placement of the Company’s series B convertible preferred
stock and warrants, Kuhns Brothers Securities, as placement agent, received the
following compensation: (i) $200,000 cash as signing fee, documentation fee and
purchase fee, (ii) 10% of the total cash paid for the series B convertible
preferred stock and warrants, (iii) 38,321.15 shares of series A convertible
preferred stock, which converted automatically into approximately 756,017 shares
of the Company’s common stock on January 30, 2006, and (iv) a warrant to
purchase 424,929 shares of common stock at the exercise price of $3.1064 per
share, exercisable within 5 years of the date of issue. In addition, Kuhns
Brothers Securities is to receive 10% of the proceeds from the exercise of the
warrants issued to the investors.


SCHEDULE 3.1(mm)


Prefer refer to Schedule 3.1(h).




--------------------------------------------------------------------------------

